                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                          ST. JOSEPH DIVISION

TERI DEAN,                               )
                                         )
                      Plaintiff,         )
                                         )
        v.                               )       Case No.:   5:19-cv-06022-SRB
                                         )
EDWARD BEARDEN, et al.,                  )
                                         )
                      Defendants.        )

                          Defendants’ Motions in Limine

        Defendants Bearden, Mosier, Mustain, and Reed, move this Court to

prohibit Plaintiff from mention, referring to, or attempting to convey to the

jury any of the subjects listed below, and to prohibit any witness from

testifying regarding the subjects listed below. Defendants further move the

Court to instruct the witnesses not to mention, refer to, or attempt convey to

the jury in any manner, either directly or indirectly, any of the subjects listed

below during their testimony without first obtaining permission from the

Court outside the presence of and hearing of the jury.

   1.        Reference to the financial disparity of the parties or the sources of

             any award for damages. In particular, any testimony, statement, or

             reference to the “State of Missouri,” the “Missouri Department of

             Corrections or MDOC,” the “Attorney General’s Office,” the “State

             Legal Expense Fund (‘LEF’),” or similar references in a manner to

                                             1

         Case 5:19-cv-06022-SRB Document 110 Filed 09/10/21 Page 1 of 8
      suggest the financial disparity of the parties or the sources of

      payment for any award of damages. The Court should not allow

      Plaintiff to suggest or imply that the State of Missouri or any other

      entity will indemnify Defendants in the event of any finding of

      liability or damages. Any such references are irrelevant, collateral,

      and unfairly prejudicial to Defendants, and would mislead and

      confuse the jury. Indeed, any probative value is substantially

      outweighed by the danger of unfair prejudice in that the jury may

      take LEF coverage information into consideration when assessing

      liability and damages. Evidence of these matters should be excluded.

      See Fed. R. Evid. 401 and 403; see also Green v. Barron, 879 F.2d

      305, 310 (8th Cir. 1989) (“the court should not instruct the jury that

      the State of Iowa will indemnify the defendants. The instruction is

      extremely prejudicial.”).

2.    Other alleged bad acts by non-party MDOC officials. Defendants

      anticipate that Plaintiff will attempt to introduce evidence that

      current or former MDOC employees who are not parties to this

      lawsuit have violated her rights, mistreated her, violated MDOC

      policy, or otherwise dealt with her unfairly. She has alleged that

      several—mostly unnamed—individuals destroyed her property or

      otherwise “retaliated” against her for filing these lawsuits. No

                                    2

     Case 5:19-cv-06022-SRB Document 110 Filed 09/10/21 Page 2 of 8
      evidence connects those allegations to these defendants. Indeed, as

      mentioned, many of the allegations are against unnamed

      individuals. Such evidence is irrelevant to the issue in this case

      under Rule 402. Even if it had some probative value, such value is

      far outweighed by the risk of prejudicing Defendants, confusing the

      issues, misleading the jury, causing undue delay, and necessitating

      the introduction of collateral or cumulative evidence. Fed. R. Evid.

      403.

3.    Any evidence or testimony concerning other civil rights lawsuits,

      complaints, or internal grievances filed against Defendants or other

      employees of MDOC, if any, or any settlements or findings of

      liability therein. Defendants anticipate that Plaintiff may seek to

      introduce evidence of other allegations of sexual assault that do not

      involve these Defendants. Defendants also anticipate that Plaintiff

      may seek to introduce evidence of other complaints against these

      individuals unrelated to the claims here. Such evidence is not

      relevant to any issue in this case and should be excluded under Rule

      402. To the extent such evidence is otherwise relevant, it would be

      inadmissible under Rule 403 because its probative value is

      outweighed by its prejudicial effect and likelihood of confusing the

      issues and misleading the jury. Additionally, such evidence is

                                    3

     Case 5:19-cv-06022-SRB Document 110 Filed 09/10/21 Page 3 of 8
      inadmissible under Rule 404(b), as evidence of other alleged wrongs

      to prove the character of a person in order to show conformity

      therewith.

4.    Any evidence concerning any disciplinary actions taken against any

      employees of the MDOC, if any, for any conduct of theirs that is

      unrelated to the events out of which Plaintiff’s allegations arise.

      Defendants anticipate that Plaintiff may seek to introduce evidence

      about discipline that Defendant Mosier received related to

      comments that he made to a subordinate and that Defendant Reed

      received related to comments that he made, which included a racial

      slur. Any such evidence is irrelevant to this action and is

      inadmissible under Rule 404(b). To whatever extent such evidence is

      relevant, any minimal relevance would be outweighed by its

      prejudicial effect and danger of confusing the jury. Therefore, it

      should be excluded under Rule 403. Additionally, any evidence

      concerning disciplinary actions taken against Defendants or any

      employees of MDOC is impermissible character evidence and should

      be excluded.

5.    Character evidence about the individual Defendants. Defendants

      anticipate that Plaintiff or other former inmates may seek to testify

      about rumors about Defendants’ reputations among the inmates at

                                    4

     Case 5:19-cv-06022-SRB Document 110 Filed 09/10/21 Page 4 of 8
      Chillicothe Correctional Center. Any such evidence is irrelevant to

      this action and is inadmissible under Rule 404(b). To whatever

      extent such evidence is relevant, any minimal relevance would be

      outweighed by its prejudicial effect and danger of confusing the jury.

      Therefore, it should be excluded under Rule 403. Additionally, any

      evidence concerning these rumors is impermissible character

      evidence and should be excluded.

6.    Any suggestion by Plaintiff that she has lasting injuries from the

      alleged assaults. Defendants expect Plaintiff will testify that her

      mental health issues worsened during her time at Chillicothe

      Correctional Center. The Court should bar Plaintiff from providing

      her own medical opinion regarding the effects of these alleged

      assaults. See Robinson v. Hager, 292 F.3d 560, 564 (8th Cir. 2002)

      (“When an injury is sophisticated, proof of causation generally must

      be established by expert testimony.” citing Turner v. Iowa Fire

      Equip. Co., 229 F.3d 1202, 120 (8th Cir. 2000)).

7.    Unqualified lay testimony offered by Plaintiff concerning any

      medical diagnosis or prognosis of any alleged medical condition and

      causation. Plaintiff may attempt to offer her own unqualified

      medical testimony that the alleged assaults caused additional

      damage to her mental health. “Causation is an essential element of

                                    5

     Case 5:19-cv-06022-SRB Document 110 Filed 09/10/21 Page 5 of 8
      a § 1983 cause of action.” Morton v. Becker, 793 F.2d 185, 187 (8th

      Cir. 1986). Rule 701 limits lay testimony to that which is rationally

      based on the witness’s perception. Lay testimony concerning a

      medical diagnosis or future prognosis associated with any physical

      damage is beyond the scope of testimony permissible under Rule

      701. In addition, lay testimony concerning medical causation cannot

      be based on the personal knowledge of the witness, but must be

      supported by an expert opinion. See Fed. R. Evid. 602; see also

      Kayser v. Caspari, 16 F.3d 280, 281 (8th Cir. 1994).

8.    Any testimony from Plaintiff or other inmates that unnamed

      inmates, who reported PREA violations, were put in administrative

      segregation. Defendants anticipate that Plaintiff will testify that she

      did not report these allegations because she believed that she would

      be sent to administrative segregation. Plaintiff and other former

      inmates may also testify that inmates who complained of PREA

      violations were sent to administrative segregation. Plaintiff and the

      other inmates lack personal knowledge about why any inmate was

      sent to administrative segregation. None of these individuals claim

      that they were sent to administrative segregation based on a report

      of a PREA violation. Thus, they are not competent to testify about

      these issues under Fed. R. Evid. 602. Further, these individuals may

                                    6

     Case 5:19-cv-06022-SRB Document 110 Filed 09/10/21 Page 6 of 8
 only hold these Defendants liable for their own conduct. No evidence

 supports that any of these Defendants sent any offender to

 administrative segregation for complaining about them. Plaintiff’s

 and the other former inmates’ testimony in this regard is not

 relevant to this case and should be excluded under Rule 402. If such

 evidence is deemed relevant, it is inadmissible under Rule 403, as

 its probative value is substantially outweighed by its prejudicial

 effect and danger of confusing the jury.

                      Respectfully submitted,

                      ERIC S. SCHMITT
                      Attorney General

                      /s/ Nicolas Taulbee
                      Nicolas Taulbee
                      Missouri Bar Number 61065
                      Assistant Attorney General
                      615 East 13th Street, Suite 401
                      Kansas City, Missouri 64106
                      Telephone: (816) 889-5000
                      Facsimile: (816) 889-5006
                      Email:      Nicolas.Taulbee@ago.mo.gov
                      Attorneys for Defendants Bearden,
                      Mosier, Mustain, and Reed




                               7

Case 5:19-cv-06022-SRB Document 110 Filed 09/10/21 Page 7 of 8
                            Certificate of Service

      I hereby certify that on September 10, 2021, I filed the foregoing

electronically with the Clerk of Court to be served by operation of the Court’s

electronic filing system upon all counsel of record.



                                            /s/ Nicolas Taulbee
                                            Assistant Attorney General




                                        8

       Case 5:19-cv-06022-SRB Document 110 Filed 09/10/21 Page 8 of 8
